internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr149317-01 date date legend p q r s t x y z a b agreement date date date date dollar_figurea dollar_figureb dollar_figurec x e f site x site y site z dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of p by its authorized representative requesting rulings under sec_29 and sec_702 of the internal_revenue_code facts the facts as represented by p and p’s authorized representative are as follows p is a limited_liability_company wholly owned by q a delaware limited_partnership p is treated as a disregarded_entity for federal_income_tax purposes and its activities are treated in the same manner as a branch or division of its owner q which has two partners p previously had two members and was then classified as a partnership for tax purposes r owns a general_partner interest in q s owns a limited_partner interest in q r and s are members of the consolidated_group of which t is the parent the partners in q have made and are expected to continue to make periodic cash capital contributions to q in accordance with their respective partnership interests q will provide these funds to p to enable it to pay its operating costs and other obligations effective as of date p agreed to acquire a synfuel manufacturing_facility the facility from x pursuant to the terms of the agreement p agreed to pay a fixed amount in cash plus contingent payments over time for the facility the amount of the purchase_price was modified by a first amendment to the agreement effective as of date approximately dollar_figurea of the fixed portion has already been paid another dollar_figureb is to be paid when a favorable ruling is received from the service the remainder of the fixed portion will be paid over time at the rate of dollar_figurec per calendar_quarter until date the contingent payments are made quarterly they are calculated as x of the sec_29 tax_credits from synfuel production p represents that based on the expected production level of f tons per year the net present_value of the cash and the fixed payment obligations of p will exceed percent of the net present_value of the total consideration payable by p to x in connection with the acquisition of the facility r guaranteed roughly 6ths of the purchase_price prior to closing x agreed to move the facility from site x to site y a site leased by p from b x also had to run tests to show that the facility had been properly reassembled at the new site these conditions were satisfied and p acquired ownership of the facility on date on date x received plr which rules on certain issues similar to those addressed by this letter the facility was constructed at site z in and operated at the site through the general_partner of x purchased the facility in and contributed it to x in early x moved the facility to site x and experimented with it in an effort to produce a stoker-type briquette for a prospective customer those attempts failed and x ultimately decided to sell the facility to p the facility consists of the equipment necessary for the production of a solid synthetic_fuel from coal the facility can be moved from one site to another depending on the availability price and location of coal feedstock as well as other factors as noted x relocated the facility from site z to site x p decided to relocate the facility from site x to site y because it had secured a major customer at the site y location repairs were made and certain parts were replaced at the facility in connection with each move following each relocation the fair_market_value of the original property comprising a part of the facility was more than percent of the facility’s total value the cost of the new property plus the value of the original property p entered into a facility operating and maintenance agreement with y for the operation and maintenance of the facility pursuant to an assignment and assumption_agreement b assigned to p its right to purchase e tons of feedstock per year from z and its affiliates through the end of subject_to a possible two-year extension the feedstock is crushed coal comprised of particles the majority of which by weight are no larger than of an inch z provides this coal feedstock to p for a fixed price per ton subject_to certain adjustments p can also purchase its coal feedstock from other suppliers pursuant to a binder supply agreement a is the exclusive provider of chemical reagent to p the binder is an ultra-heavy hydrocarbon although a has been promised it will be the exclusive supplier p can go elsewhere after giving notice that its customers have complained of problems with the synfuel that are attributable to the reagent -- at least until a gives notice that it is again able to perform p also entered into a synfuel purchase and sale agreement with b under which b can purchase up to of the facility’s output through p has supplied a detailed description of the process employed in the facility for the production of synthetic_fuel as described the facility and the process implemented in the facility meet the requirements of revproc_2001_34 2001_22_irb_1293 p submitted two studies comparing the chemistry of the feedstock to actual output from the facility at the new site both studies conclude that there are significant differences in the chemical and molecular structure of the synfuel compared to the ingredients from which it was produced the amended and restated operating_agreement of q allocates receipts from the sale of synthetic_fuel among its partners in accordance with their partnership interests the rulings requested by p are as follows the fuel produced at the facility using the process is a qualified_fuel within the meaning of sec_29 provided the facility was placed_in_service within the meaning of sec_29 subsequent relocations of the facility to different sites or the replacement of parts of the facility will not result in a new placed_in_service_date for the facility for purposes of sec_29 if the fair_market_value of the original property is more than percent of the facility’s total fair_market_value immediately following each relocation or replacement production of qualified_fuel from the facility will be attributable solely to q within the meaning of sec_29 and q will be entitled to all the sec_29 credits for the production of qualified_fuel from the facility that is sold to unrelated persons the sec_29 credits to which q is allowed will pass through to and be allocated among the partners of q under the principles of sec_702 a termination of q under sec_708 will not preclude the reconstituted partnership from claiming the sec_29 credit for the production of synthetic_fuel from the facility which is sold to unrelated persons ruling_request sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer the credit for the taxable_year is an amount equal to dollar_figure adjusted for inflation multiplied by the barrel-of-oil_equivalent of qualified_fuels sold sec_29 defines qualified_fuels to include liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks in revrul_86_100 1986_2_cb_3 the internal_revenue_service ruled that the definition of the term synthetic_fuel under sec_48 and its regulations is relevant to the interpretation of the term under sec_29 former sec_48 provided a credit for the cost of equipment used for converting an alternate_substance into a synthetic liquid gaseous or solid fuel revrul_86_100 notes that both sec_29 and former sec_48 contain almost identical language and have the same overall congressional intent namely to encourage energy conservation and aid development of domestic energy production under sec_1_48-9 of the income_tax regulations a synthetic_fuel differs significantly in chemical composition as opposed to physical composition from the alternate_substance used to produce it coal is an alternate_substance under sec_1_48-9 of the income_tax regulations in revproc_2001_30 2001_19_irb_1163 the service announced that it will resume issuance of rulings under sec_29 for processes that do not go beyond the processes approved in the rulings issued prior to the service also reaffirmed its view that the significant chemical change standard of revrul_86_100 is the correct standard sec_3 of revproc_2001_34 provides that the service will issue rulings that a solid fuel other than coke produced from coal is a qualified_fuel under sec_29 if the conditions set forth below are satisfied and evidence is presented that all or substantially_all of the coal used as feedstock undergoes a significant chemical change the conditions are that the feedstock coal consists of coal fines or crushed coal comprised of particles the majority of which by weight are no larger than inch the feedstock coal is thoroughly mixed in a mixer a with styrene or other monomers b with quinoline c9h7n or other organic resin and left to cure for several days c with ultra heavy hydrocarbons or d with an aluminum and or magnesium silicate binder following heating to a minimum temperature of degrees fahrenheit and the treated feedstock is subjected to elevated temperature and pressure that results in briquettes pellets or an extruded fuel product or the taxpayer represents that the omission of this procedure will not significantly increase the production of the facility over the remainder of the period during which the sec_29 credit is allowable based on the representations of p and p’s authorized representative including the test results submitted by p we conclude that the conditions of revproc_2001_34 are met and that the process and reagents used in the facility as described in p’s ruling_request produce a significant chemical change to the coal transforming the coal feedstock into a solid synthetic_fuel produced from coal therefore we conclude that the fuel produced at the facility using the process is a solid synthetic_fuel produced from coal that constitutes a qualified_fuel within the meaning of sec_29 ruling_request sec_29 and f of the code provide that sec_29 applies with respect to qualified_fuels which are produced in a facility placed_in_service after date and before date and which are sold before date sec_29 of the code modifies sec_29 in the case of a facility producing qualified_fuels described in sec_29 which includes solid synthetic fuels produced from coal or lignite sec_29 provides that for purposes of sec_29 such a facility is to be treated as placed_in_service before date if the facility is placed_in_service before date pursuant to a binding written contract in effect before date sec_29 provides that if the facility is originally placed_in_service after date sec_29 is to be applied by substituting date for date to qualify for the sec_29 credit the facility must be placed_in_service before date pursuant to a binding written contract in effect before date while sec_29 does not define placed_in_service the term has been defined for purposes of the deduction for depreciation and the investment_tax_credit property is placed_in_service in the taxable_year the property is placed in a condition or state of readiness and availability for a specifically assigned function sec_1 a - e i and d ii of the income_tax regulations placed_in_service has consistently been construed as having the same meaning for purposes of the deduction for depreciation and the investment_tax_credit see revrul_76_256 1976_2_cb_46 when property is placed_in_service is a factual determination and we express no opinion on when the facility was placed_in_service revrul_94_31 1994_1_cb_16 concerns sec_45 which provides a credit for electricity produced from certain renewable resources including wind the credit is based on the amount of electricity produced_by_the_taxpayer at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year revrul_94_31 has been interpreted to mean that for purposes of sec_45 a relocated facility will not get a new in-service date even though it contains some new property provided the fair_market_value of the used_property is at least percent of the facility’s total value the cost of the new property plus the value of the used_property revrul_94_31 concerns a factual context similar to the present situation consistent with the holding in revrul_94_31 provided the facility was placed_in_service within the meaning of sec_29 subsequent relocation of the facility or replacement of parts of the facility will not result in a new placed_in_service_date for the facility or otherwise prevent the facility from continuing to be treated as placed_in_service if the fair_market_value of the original property is more than percent of the facility’s total fair_market_value immediately following the relocation or replacement ruling_request sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer under sec_7701 taxpayer means any person subject_to any internal revenue tax furthermore sec_7701 generally provides that the term person includes an individual a_trust estate partnership_association company or corporation p will own the facility and through a contract operator p will operate and maintain the facility and sell the resulting qualified_fuel however p is treated as a disregarded_entity within the meaning of regulations sec_301_7701-2 and p’s activities are treated in the same manner as a branch or division of its owner q accordingly q is the taxpayer for purposes of sec_29 of the code because a partnership such as q is a taxpayer under sec_7701 therefore all production of qualified_fuel from the facility will be attributable solely to q within the meaning of sec_29 and q will be entitled to all the sec_29 credits for the production of qualified_fuel from the facility that is sold to unrelated persons ruling_request sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer sec_7701 provides that taxpayer means any person subject_to any internal revenue tax generally under sec_7701 the term person includes an individual a_trust estate partnership_association company or corporation sec_702 provides that each partner determines the partner's income_tax by taking into account separately the partner's_distributive_share of the partnership's other items of income gain loss deduction or credit to the extent provided by regulations prescribed by the secretary sec_1_702-1 provides that the distributive_share is determined as provided in sec_704 and sec_1_704-1 sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit is except as otherwise provided in chapter of subtitle a of title_26 determined by the partnership_agreement sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit or item thereof is determined in accordance with the partner's_interest_in_the_partnership determined by taking into account all facts and circumstances if the partnership_agreement does not provide as to the partner's_distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect sec_1_704-1 b ii provides that allocations of tax_credits and tax_credit recapture except for sec_38 property are not reflected by adjustments to the partners’ capital accounts thus these allocations cannot have economic_effect under sec_1_704-1 and the tax_credits and tax_credit recapture must be allocated in accordance with the partners’ interests in the partnership as of the time the tax_credit or credit recapture arises if a partnership expenditure whether or not deductible that gives rise to a tax_credit in a partnership_tax_year also gives rise to valid allocations of partnership loss or deduction or other downward capital_account adjustments for the year then the partners’ interests in the partnership with respect to such credit or the cost giving rise to it are in the same proportion as the partners’ respective distributive shares of the loss or deduction and adjustments see sec_1_704-1 b example identical principles apply in determining the partners’ interests in the partnership with respect to tax_credits that arise from receipts of the partnership whether or not taxable based on the information submitted and the representations made we conclude that the credit allowed to q may be passed through to and allocated among the partners of q under the principles of sec_702 in accordance with each partner’s interest in q as of the time the credit arises ruling_request the sec_29 credit has always been a time sensitive credit in that eligibility for the credit is determined when facilities or wells producing qualified_fuels are placed_in_service and when the qualifying fuels are produced and sold to unrelated persons for example the sec_44d credit as originally enacted in the crude_oil windfall profit tax act of was generally available for the production and sale of alternative fuels after date and before date on property that first began production after date congress has extended the sec_29 credit four times the placed-in-service deadline and the period for claiming the sec_29 credit were extended in the technical_and_miscellaneous_revenue_act_of_1988 for placed_in_service omnibus budget reconciliation act of for placed_in_service and for the end of the credit_period energy policy act of for placed_in_service and for the end of the credit_period and small_business job protection act of date for placed_in_service if sec_29 were read as requiring facilities producing qualified_fuels to be placed_in_service by the taxpayer facilities placed_in_service before that are sold or transferred to a new taxpayer after would not entitle the purchaser transferee to claim the sec_29 credit it is clear from the legislative_history of sec_44d that congress intended the credit to apply to facilities placed_in_service after and that the placed-in-service deadline in sec_29 must be read as applying to when the facility is first placed_in_service within the applicable dates the placed-in-service deadlines contained in sec_29 and sec_29 focus on the facility and not the owner of the facility the legislative_history of sec_44d clearly shows that congress wanted to encourage the production of new alternative fuels from facilities first placed_in_service after and not provide a tax incentive for production capacity in service before accordingly the determination of whether a facility has satisfied the placed-in- service deadline under either sec_29 or sec_29 is made by reference to when the facility is first placed_in_service not when the facility is transferred to a different taxpayer sec_708 provides that a partnership shall be considered as terminated if within a twelve-month period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits sec_1_708-1 provides that if a partnership is terminated by a sale_or_exchange of an interest the following is deemed to occur the partnership contributes all of its assets and liabilities to a new partnership in exchange for an interest in the new partnership and immediately thereafter the terminated partnership distributes interests in the new partnership to the purchasing partner and the other remaining partners in proportion to their respective interests in the terminated partnership in liquidation of the terminated partnership either for the continuation of the business by the new partnership or for its dissolution and winding up sec_1_708-1 applies to terminations of partnerships under sec_708 occurring on or after date as discussed above the placed-in-service deadline in sec_29 and sec_29 must be read as applying to when the facility is first placed_in_service within the applicable dates the placed-in-service deadlines contained in sec_29 and sec_29 focus on the facility and not the taxpayer owning the facility accordingly the determination of whether a facility has satisfied the placed-in- service deadline under sec_29 and sec_29 is made by reference to when the facility is first placed_in_service not when the facility is placed_in_service by a transferee taxpayer therefore we conclude that a termination of q under sec_708 will not preclude the reconstituted partnership from claiming the sec_29 credit for the production and sale of synthetic_fuel from the facility to unrelated persons conclusions accordingly based on the representations of p and ps authorized representative we conclude as follows the fuel produced at the facility using the process is a qualified_fuel within the meaning of sec_29 provided the facility was placed_in_service within the meaning of sec_29 subsequent relocations of the facility to different sites or the replacement of parts of the facility will not result in a new placed_in_service_date for the facility for purposes of sec_29 if the fair_market_value of the original property is more than percent of the facility’s total fair_market_value immediately following each relocation or replacement production of qualified_fuel from the facility will be attributable solely to q within the meaning of sec_29 and q will be entitled to all the sec_29 credits for the production of qualified_fuel from the facility that is sold to unrelated persons the sec_29 tax_credits to which q is entitled will pass through and be allocated among members of q under the principles of sec_702 a termination of q under sec_708 will not preclude the reconstituted partnership from claiming the sec_29 credit for the production of synthetic_fuel from the facility which is sold to unrelated persons except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above specifically we express no opinion on when the facility was placed_in_service for purposes of sec_29 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see section dollar_figure of revproc_2001_1 2001_1_irb_1 however when the criteria in section dollar_figure of revproc_2001_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to p's authorized representative sincerely yours joseph h makurath senior technical reviewer branch office of assistant chief_counsel passthroughs and special industries enclosure copy for purposes cc
